Case 2:18-cv-01388-JDC-KK Document 74 Filed 08/10/20 Page 1 of 10 PageID #: 1179



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


 FRANK L LABBY ET AL                                 CASE NO. 2:18-CV-01388

 VERSUS                                              JUDGE JAMES D. CAIN, JR.

 LABBY MEMORIAL ENTERPRISES,                         MAGISTRATE JUDGE KAY
 L L C, ET AL

                                  MEMORANDUM RULING

        Before the Court is a “Motion to Dismiss the Amended Complaint’s Claim for

 Breach of the Non-Competition Agreement Pursuant to F.R.C.P. (b)(6)” (Doc. 58) wherein

 Defendants Labby Memorial Enterprises, LLC (“LME”) and John W. Yopp ( collectively

 “Defendants”) move to dismiss Plaintiffs’ claims for breach of the Non-Competition

 Agreement (referred to herein as the “Agreement”) with prejudice at Plaintiffs’ costs for

 failure to state a claim for relief.

                                  RULE 12(B)(6) STANDARD

        Federal Rule of Civil Procedure 12(b)(6) allows dismissal of a complaint when it

 fails to state a claim upon which relief can be granted. The test for determining the

 sufficiency of a complaint under Rule 12(b)(6) is that A >a complaint should not be

 dismissed for failure to state a claim unless it appears beyond doubt that the plaintiff can

 prove no set of facts in support of his claim which would entitle him to relief.= @ Hitt v. City

 of Pasadena, 561 F.2d 606, 608 (5th Cir. 1977) (per curium) citing Conley v. Gibson, 355

 U.S. 41, 45-46, 78 S.Ct. 99, (1957)).
Case 2:18-cv-01388-JDC-KK Document 74 Filed 08/10/20 Page 2 of 10 PageID #: 1180



        Subsumed within the rigorous standard of the Conley test is the requirement that

 the plaintiff=s complaint be stated with enough clarity to enable a court or an opposing party

 to determine whether a claim is sufficiently alleged. Elliot v. Foufas, 867 F.2d 877, 880

 (5th Cir. 1989). The plaintiff=s complaint is to be construed in a light most favorable to

 plaintiff, and the allegations contained therein are to be taken as true. Oppenheimer v.

 Prudential Securities, Inc., 94 F.3d 189, 194 (5th Cir. 1996). In other words, a motion to

 dismiss an action for failure to state a claim Aadmits the facts alleged in the complaint, but

 challenges plaintiff=s rights to relief based upon those facts.” Tel-Phonic Servs., Inc. v. TBS

 Int=l, Inc., 975 F.2d 1134, 1137 (5th Cir. 1992).

        AIn order to avoid dismissal for failure to state a claim, a plaintiff must plead specific

 facts, not mere conclusory allegations. . . .@ Guidry v. Bank of LaPlace, 954 F.2d 278, 281

 (5th Cir. 1992). ALegal conclusions masquerading as factual conclusions will not suffice

 to prevent a motion to dismiss.@ Blackburn v. City of Marshall, 42 F.3d 925, 931 (5th Cir.

 1995).A[T]he complaint must contain either direct allegations on every material point

 necessary to sustain a recovery . . . or contain allegations from which an inference fairly

 may be drawn that evidence on these material points will be introduced at trial.@ Campbell

 v. City of San Antonio, 43 F.3d 973, 975 (5th Cir. 1995).

        Under Rule 8 of the Federal Rules of Civil Procedure, the pleading standard does

 not require a complaint to contain Adetailed factual allegations,@ but it demands Amore than

 an unadorned, the defendant-unlawfully-harmed-me accusation.@Bell Atlantic Corp. v.

 Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955 (2007). A complaint that offers Alabels and

 conclusions@ or Aa formulaic recitation of the elements of a cause of action will not do.@ Id.
                                          Page 2 of 10
Case 2:18-cv-01388-JDC-KK Document 74 Filed 08/10/20 Page 3 of 10 PageID #: 1181



 Nor does a complaint suffice if it tenders Anaked assertion[s]@ devoid of Afurther factual

 enhancement.@ Id., at 557, 127 S.Ct. 1955.

            To survive a motion to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to Astate a claim to relief that is plausible on its face.@Id., at 570, 127 S.Ct.

 1955.

                                     LAW AND ANALYSIS

            Defendants inform the Court that even though the “First Amended, Restated and

 Supplemental Petition for Declaratory Judgment and for Other Relief” 1 (“Amended

 Complaint”) does not appear to assert a separate count for a breach of the Non-Competition

 Agreement, Count III of the Amended Complaint seeks a declaratory judgment that

 Plaintiffs are entitled to payment under the Non-Competition Agreement and the Plaintiffs

 assert a Prayer for damages against Defendants for breach of the Agreement.

            In this motion, Defendants move to dismiss with prejudice any claim by Plaintiffs

 for damages due to any alleged breach of the Non-Competition Agreement. Defendants

 maintain that Plaintiffs have failed to state a claim for which relief can be granted.

 Defendants argue that the Non-Competition Agreement is not a valid, enforceable contract

 because it fails to comply with the temporal and geographic restrictions of Louisiana

 Revised Statute 23:921.




 1
     Doc. 37.

                                            Page 3 of 10
Case 2:18-cv-01388-JDC-KK Document 74 Filed 08/10/20 Page 4 of 10 PageID #: 1182



 Temporal limitations

         Defendants inform the Court that LME timely made payments for two (2) years after

 which they notified Plaintiffs that they were free to compete. 2 Plaintiffs filed the instant

 lawsuit on September 20, 2018. The Non-Compete Agreement provides that “as an express

 incentive to induce Purchaser to enter into the Asset Purchase Agreement and in order to

 preserve the confidential information and goodwill with the Business, all of which is being

 transferred to Purchaser . . .” 3 The Agreement runs:

         ...from the date of this Agreement until March 2, 2029 (twelve [12] years
         from the Closing Date), within a fifty (50)-mile radius of the location of each
         of the Funeral Homes (601 South 4th Street, in Vernon Parish, Louisiana, in
         the corporate limits of the City of Leesville, and also 2110 Highway 171
         South, Beauregard Parish, Louisiana in the corporate limits of the City of
         DeRidder)...


         The Agreement required LME to pay Frank, Lisa and Margie Labby, jointly, a sum

 of $1,000,000 over a period of 12 years in 48 quarterly payments. Plaintiffs allege the

 following in their original Petition for Declaratory Judgment:

         While there are many common provisions of the numerous non-compete
         agreements, there are also numerous differences, thus Petitioners seek a
         declaration from this Court as to the rights and obligations of the parties, as
         well as what substantive law applies. The Court should address all issues
         relating to the non-competition agreement, including, but not limited to their
         validity, and if valid, their terms, geographic limits and the obligation of the
         Defendants to pay for the consideration for the agreements. 4




 2
   Defendants’ Memorandum in Support of Motion to Dismiss, Doc. 58-1, p. 2, fn. 2.
 3
   Doc. 37-3, p. 2, § 2.
 4
   Doc. 1-1, ¶ 8.

                                                 Page 4 of 10
Case 2:18-cv-01388-JDC-KK Document 74 Filed 08/10/20 Page 5 of 10 PageID #: 1183



           In their First Amended, Restated and Supplemental Petition for Declaratory

 Judgment and for Other Relief, 5 Plaintiffs add a damage claim “for breach for the Non-

 Competition Agreement, awarding such damages as the Court deems appropriate.” 6

           LME contends the Agreement violated the geographic requirement and exceeds the

 temporal restriction imposed upon non-compete agreements by Louisiana Revised Statute

 23:921. LME ceased making payments on March 2, 2019. 7 Defendants maintain that the

 Agreement is null and void because it violates the restrictions in Louisiana Revised Statute

 23:921; consequently, LME argues that because the Agreement is null and void, Plaintiffs

 have failed to state a claim for breach of the Agreement.

           “Under Louisiana Law, formation of a valid and enforceable contract requires

 capacity, consent, a certain object and a lawful cause. Velaquez v. Brand Energy &

 Infrastructure Servs., Inc., 781 F.Supp.2d 370, 375-376 (W.D. La. 2011). “The cause of an

 obligation is unlawful when the enforcement of the obligation would produce a result

 prohibited by law or against public policy.” Louisiana Civil Code article 1968. “A contract

 that lacks lawful cause is an absolute nullity, meaning that it cannot be confirmed by the

 parties.” Lowery v. Divorce Source, Inc., 2015 WL 5321758, at *2 (E.D. La. 2015); see

 Bach Inv. Co. v. Philip, 722 So.2d 1222, 1223 (“Thus, if a contract has as its cause or its

 object the violation or circumvention of a state statute, it is an absolute nullity in

 contravention of public order.”); See also Louisiana Civil Code article 2030.




 5
   Doc. 37.
 6
   Id. Prayer, ¶ 4.
 7
   Id. ¶ 16.

                                         Page 5 of 10
Case 2:18-cv-01388-JDC-KK Document 74 Filed 08/10/20 Page 6 of 10 PageID #: 1184



        Louisiana has a “longstanding policy against covenants not to compete.” Team

 Envt’l Servs., Inc. v. Addison, 2 F.3d 124, 126 (5th Cir. 1993). They are generally

 considered to be “against public policy.” Comet Indus. Inc. v. Lawrence, 600 So.2d 85, 87

 (La.App. 2 Cir. 1992); see Aon Risk Servs. of Louisiana, Inc. v. Ryan, 807 So.2d 1058,

 1061 (La.App. 4 Cir. 2002).

        “Every contract or agreement, or provision thereof, by which anyone is restrained

 from exercising a lawful profession, trade, or business of any kind, except as provided in

 this Section, shall be null and void.” Louisiana Revised Statute 23:921(A)(1).

        Louisiana has a strong public policy of restricting these types of agreements.

 Innovative Manpower Sols., LLC v. Ironman Staffing, LLC, 929 F.Supp.2d 597, 615 (W.D.

 La. 2013). Covenants not to compete are generally prohibited, save for compliance with

 the requirements of the exceptions provided in Louisiana Revised Statute 23:921. A

 “contract seeking to fit into an exception to this rule must strictly comply with the

 requirements contained in the statute.” Team Environmental Servs., Inc., 2 F.3d at 126-

 127. See Aon Risk Servs. of Louisiana, Inc. v. Ryan, 807 So.2d 1058, 1061 (La.App. 4 Cir.

 2002). (“Statutory exceptions to the public policy against anticompetition agreements are

 tightly drawn and should be narrowly construed in keeping with the underlying policy of

 prohibiting restraint of free competition.”).

        Louisiana Revised Statute 23:921(B) provides as follows:

               Any person, including a corporation and the individual shareholders
        of such corporation, who sells the goodwill of a business may agree with the
        buyer that the seller or other interested party in the transaction, will refrain
        from carrying on or engaging in a business being sold within a specified
        parish or parishes, or municipality or municipalities, or parts thereof, so long

                                          Page 6 of 10
Case 2:18-cv-01388-JDC-KK Document 74 Filed 08/10/20 Page 7 of 10 PageID #: 1185



            as the buyer, or any person deriving title to the goodwill from him, carries on
            like a business therein, not to exceed a period of two years from the date of
            sale.


            Defendants maintain that the Agreement is null and void because it exceeds

 the two-year maximum period of the statute and argues against the Court reforming

 the Agreement or re-writing the Agreement. Plaintiffs concede that the Agreement

 contains a period longer than the statute allows but argues that the Severability

 provision 8 in the Agreement would reduce term of the non-compete to two years

 from twelve (12) years. Plaintiffs suggest that instead of nullifying the entire

 Agreement, the Court could award damages pursuant to Louisiana Revised Civil

 Code article 2033 which provides that the “parties must be restored to the situation

 that existed before the contract was made. If it is impossible or impractical to make

 restoration in kind, it may be made through an award of damages.” See Kimball v.




 8
     The Severability provision provides as follows:

            12. Severability; Reformation. If any portion of this Agreement is held to be unreasonable, arbitrary
            or against public policy, provisions of this Agreement shall be considered divisible both as to time
            and as to geographical areas; and each month of each year of the specified period shall be deemed
            to be a separate period of time. In the event any court determines the specified time period or
            geographical area to unreasonable, arbitrary or against public policy, the lesser time period or
            geographical area which is determined to be reasonable, non-arbitrary and not against public policy
            of the States of Louisiana or Georgia may be enforced. Notwithstanding the foregoing, Sellers shall
            honor the terms of this Agreement for the time periods and areas specified herein and shall not
            contest the enforceability of such periods or areas. Further, if any of the covenants, capacities,
            activities, periods or areas specified in this Agreement are considered unreasonable by a Court of
            competent jurisdiction, the parties agree that the Court will have authority to limit such covenants,
            capacities, activities, periods or areas to that which the Court deems proper in the circumstances,
            and to enforce this Agreement as so modified. By agreeing to this contractual modification
            prospectively at this time, the parties intend to make this Agreement enforceable under all applicable
            laws so that this entire Agreement as prospectively modified shall remain in full force and effect
            and shall not be rendered void or illegal.

                                                       Page 7 of 10
Case 2:18-cv-01388-JDC-KK Document 74 Filed 08/10/20 Page 8 of 10 PageID #: 1186



 HEALTHCAREfirst, Inc., 2013 WL 478139 (M.D. 2018) (the district court

 determined damages were available for a null noncompete agreement).

        Plaintiffs then point to paragraph 15 of the Agreement which states that:

        This Agreement will be deemed to be a contract made under the laws of the
        State of Louisiana, and for all purposes will be governed by and interpreted
        in accordance with the laws prevailing in the State of Georgia, without regard
        to principles of conflict of laws.


        Without addressing the effect of this provision, Plaintiffs argue that even if the

 Agreement was null, they would have a claim under Louisiana Civil Code article 2033.

 Specifically, Plaintiffs contend that it is impossible for this Court to erase the 2-year time

 period the Labbys did not compete.

        Defendants correctly note that although Louisiana law generally permits parties to

 stipulate to their choice of law, “[s]uch contractual stipulations are not honored... where

 “there are legal or ‘strong public policy considerations justifying the refusal to honor the

 contract as written.’” NHC Corp. v. Broyles, 749 F.2d 247, 250 (5th Cir. 1985); see

 Louisiana Civil Code article 3540; F & A PLC v. Core Funding Grp., L.P., 2009 WL

 10679111, at *5 (M.D. 2009). Just as was found in NHC Corp., this Court also finds that

 strong public policy concerns exist in this case which require that Louisiana law apply.

 This Agreement involves the sale of a Louisiana business and Louisiana law disfavors

 non-compete agreements. Therefore, the Court deems the forum selection clause to be

 null and void.




                                         Page 8 of 10
Case 2:18-cv-01388-JDC-KK Document 74 Filed 08/10/20 Page 9 of 10 PageID #: 1187



        The Court finds that considering the severability provision and applying Louisiana

 law, the Agreement expired March 2, 2019. Therefore, as of March 2, 2019, the Agreement

 was and/or is, no longer in effect.

 Geographical limitation

        Defendants seek to nullify the Agreement due to its geographical limitation which

 it contends does not comply with the mandates of Louisiana Revised Statute 23:921.

 Defendants argue that the Agreement fails to specify any parish or municipality to which

 the Agreement applies noting that the majority of Louisiana courts interpret Louisiana

 Revised Statute 23:921 as requiring the contract to specifically list the parishes or

 municipalities affected by the non-compete agreement. See Innovative Manpower Sols.,

 LLC v. Ironman Staffing, LLC, 929 F.Supp.2d 597, 616 (W.D. La. 2013). Defendants also

 cite cases where Louisiana courts have held that geographic limitations defined by radial

 miles offend 23:921. Defendants argue that this Court cannot reform the contract and apply

 it to Beauregard and Vernon Parishes.

        The Court finds that this issue is moot, considering our determination that based on

 Louisiana law, the Agreement’s temporal limitation expired as of March 2, 2019. See

 Pattridge v. Starks, 181 So.3d 192, 199 (La.App. 2 Cir. 2015) (the court declines to reform

 the geographical scope of an agreement because “...the issue of the geographical scope of

 this non-compete is no longer relevant to this dispute as the temporal limitation on the non-

 compete expired ..., making this issue moot.”).




                                         Page 9 of 10
Case 2:18-cv-01388-JDC-KK Document 74 Filed 08/10/20 Page 10 of 10 PageID #: 1188



                                      CONCLUSION

        For the reasons set forth above, the Court finds that the Agreement has expired as

  of March 2, 2019. Accordingly, the motion to dismiss Plaintiffs’ claims for breach of the

  Non-Compete Agreement will be granted for failure to state a claim.

       THUS DONE AND SIGNED in Chambers, on this 10th day of August, 2020.



                   ___________________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                        Page 10 of 10
